CAMPBELL, J.
This is a dissolution of a marriage case. The only contested issue in the trial court was the division of the parties’ property. A $55,500 equity in a residence is the major asset. The wife was awarded a non-interest bearing lien against the residence property in the sum of $27,750, payable on the first of any of the following events: (1) sale of the residence; (2) removal from the residence by the husband; (3) closing of husband’s estate on death, and (4) upon the date of the last minor child reaching the age of 18 years.
The wife has appealed and assigns as error the deferral in the payment of the judgment. We agree.
The decree of dissolution is modified to give the wife a judgment against the husband for the sum of $27,750 payable within one year from the date of entry.1 The judgment will bear interest at the rate of 6 percent per annum.
Affirmed as modified. No costs to either party.

 The judgment will be a lien by statute upon all the real property of the husband within the counties where the same is docketed. ORS 18.350(1).